Opinion op the Court by
Judge Williams:
The appellants sued appellee on a certificate of deposit for $1,800; he admitted the execution of the writing, but avers a mistake of $900 by the taking of a $100 bill for a $1,000 bill; by the provisions of the Civil Code the allegations of this answer stood controverted, and no reply was necessary.
The appellant must satisfy the jury and court of this alleged error, else judgment must be rendered against him, and such judgment would be inevitable without proof on the pleadings alone; he, therefore, had the affirmative, -and the court correctly so ruled.
We perceive no error in the other rulings of the court to appellants’ injury; the instructions were agreed and the evidence sustains the verdict; therefore, the judgment is affirmed.